U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 August 18, 2010 Via Edgar Transmission U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Intrepid Capital Management Funds Trust (the “Trust”) File Nos.: 333-118634 and 811-21625 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust hereby certifies on behalf of its series, the Intrepid Income Fund and the Intrepid All Cap Fund, that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from the forms of Prospectus and Statement of Additional Information contained in the most recent amendment to the Trust’s Registration Statement (i.e. Post-Effective Amendment No. 16 to the Trust’s Registration Statement on Form N-1A).Post-Effective Amendment No. 16 was filed electronically via EDGAR on August12,2010. If you have any questions or require further information, do not hesitate to contact the undersigned at (414)765-5366. Sincerely, /s/Edward Paz Edward Paz, Esq. For U.S. Bancorp Fund Services, LLC
